TDCJ Offender Details
                                                                                5&,^^Pagel0f2
                                                                       TDCJ Home            New Offender Search
•     t^mJdJJfeLJAUUUJAyiMIIMMUJW



    Offender Information Details
        Return to Search list o




    SID Number:                                  03676748

    TDCJ Number:                                 00637445

    Name:                                        MILLER.STEPHEN FORREST

    Race:                                        W

    Gender:                                      M

    DOB:                                         1966-08-06

    Maximum Sentence Date:                       2020-01-21

    Current Facility:                            DOMINGUEZ

    Projected Release Date:                      2017-01-04

    Parole Eligibility Date:                     2014-08-19

    Offender Visitation Eligible:                YES

    Information provided is updated once daily during weekdays and multiple times per day
    on visitation days. Because this information is subject to change, family members and
    friends are encouraged to call the unit prior to traveling for a visit.


    SPECIAL INFORMATION FOR SCHEDULED RELEASE:


    Scheduled Release Date:                  Offender is not scheduled for release at this time.

    Scheduled Release Type:                  Will be determined when release date is scheduled.

    Scheduled Release Location:              Will be determined when release date is scheduled.




      Parole Review Information

    Offense History:
       Offense          ~«          Sentence         ~   . ~
        Date            °ffense       Date           County Case ..No.      Sentence (YY-MM-
                                                                                   ^
      1992-04-14     POSS COCAINE   1992-08-11       NUECES
                                                              92-CR-0889-        25.0Q.00

                                                                            I

http://offender.tdcj. state.tx.us/OffenderSearch/offenderDetail.action?sid=03676748                   3/3/2015